UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 UNI-TOP ASIA INVESTMENT LTD.,

                Petitioner,

        v.
                                                           No. 20-cv-1770 (DLF)
 SINOPEC INTERNATIONAL
 PETROLEUM EXPLORATION AND
 PRODUCTION CORP.,

                Respondent.


                                    MEMORANDUM OPINION

       In this case, Uni-Top Asia Investment Ltd. (Uni-Top) seeks to confirm a foreign arbitral

award that it obtained against Sinopec International Petroleum Exploration and Production Corp.

(SIPC). See Pet’r’s Pet. to Confirm Arbitral Award ¶¶ 1–2, Dkt. 1. SIPC has moved to dismiss

for lack of jurisdiction, improper venue, and the failure to state a claim. See Resp’t’s Mot. to

Dismiss, Dkt. 26. Uni-Top, in turn, has moved for jurisdictional discovery. See Pet’r’s Mot. for

Jurisdictional Discovery, Dkt. 30. In a previous opinion, this Court denied jurisdictional

discovery with respect to the theory that SIPC is “political subdivision” of the People’s Republic

of China (PRC). Mem. Op. of Jan. 26, 2022 at 10, Dkt. 34. It also ordered supplementary

briefing on whether venue would be proper in this District under Uni-Top’s remaining theories

of personal jurisdiction, which all require classifying SIPC as an “agency or instrumentality” of

the PRC. Id. For the reasons that follow, the Court will hold that venue would be improper if

SIPC were an “agency or instrumentality” of the PRC. Accordingly, it will grant SIPC’s motion

to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(3) and deny Uni-Top’s motion for

jurisdictional discovery as moot.
I.     BACKGROUND

       Uni-Top is an oil and gas company that is organized under the laws of the British Virgin

Islands. See Pet. to Confirm ¶ 3; Pet’r’s Mem. in Supp. of Pet. to Confirm at 6, Dkt. 1-1. SIPC

is an oil and gas company that is organized under the laws of the People’s Republic of China

(PRC). See Pet. to Confirm ¶ 4; Resp’t’s Mem. in Supp. of Mot. to Dismiss at 2–4, Dkt. 26-1

(citations omitted). As relevant here, the parties dispute whether Uni-Top is entitled to a

commission under the terms of their Agency Agreement. See Mem. Op. at 1–2. That Agreement

requires the parties to resolve their disputes through arbitration pursuant to Chinese law and

before the China International Economic and Trade Arbitration Commission (CIETAC). See id.

at 2. Although one CIETAC tribunal found that Uni-Top was entitled to the commission, the

Beijing Fourth Intermediate People’s Court (Beijing Court) annulled the tribunal’s decision. See

id.

       Uni-Top filed this action to confirm the CIETAC tribunal’s decision. See Pet. to Confirm

¶¶ 11–12. In doing so, Uni-Top relies on the Convention on the Recognition and Enforcement of

Foreign Arbitral Awards (New York Convention), a “multilateral treaty that addresses

international arbitration,” GE Energy Power Conversion France SAS, Corp. v. Outokumpu

Stainless USA, LLC, 140 S. Ct. 1637, 1644 (2020). See Pet. to Confirm ¶¶ 1, 12. It also relies on

that treaty’s implementing legislation, which “grants federal courts jurisdiction over actions

governed by the Convention” and “establishes venue for such actions,” Outokumpu, 140 S. Ct. at

1644 (citation omitted). See Pet. to Confirm ¶¶ 5, 6. That legislation grants federal district

courts original jurisdiction over all actions “falling under the Convention.” 9 U.S.C. § 203. It

also provides that those actions “may be brought” either in any district “designated in [an




                                                 2
arbitration] agreement” or in any court where an action “between the parties could be brought”

“save for the arbitration agreement.” Id. § 204.

       Uni-Top argues that this Court has personal jurisdiction over SIPC pursuant to 28 U.S.C.

§ 1330(a)–(b), which confers personal jurisdiction in certain actions 1 against “foreign state[s],”

as that term is “defined in [28 U.S.C. §] 1603(a).” Pet. to Confirm ¶ 6. Section 1603(a), in turn,

defines “foreign state[s]” to include both “political subdivision[s]” of those states and

“agenc[ies] or instrumentalit[ies]” of the same. 28 U.S.C. § 1603(a). To invoke those provisions

in this case, Uni-Top relies on SIPC’s structure. SIPC represents that it is jointly owned by three

entities: China Chengtong Kechuang Investment Co., Ltd (CCKI), China Reform Yuanbo

Investment Co., Ltd (CRYI), and Sinopec Group. See Resp’t’s Mem. at 2–3 (citations omitted).

It further represents that none of those entities is a majority shareholder, but that each of them is

owned by the State Council of the PRC. 2 See id. Uni-Top argues that this structure, combined

with additional information about the companies’ relationship, suffices to classify SIPC as either

a political subdivision or an agency or instrumentality of the PRC.

       Uni-Top also relies on SIPC’s structure to establish venue. In the petition to confirm its

arbitration award, Uni-Top invoked 9 U.S.C. § 204, which provides that actions under the New

York Convention may be brought in any court where the parties could have proceeded “save for

[their] arbitration agreement.” Id. § 204. It further invoked 28 U.S.C. § 1391(f)(4), which


1
  Section 1330 applies to “nonjury civil action[s] against a foreign state . . . [in] which the
foreign state is not entitled to immunity either under [the Foreign Sovereign Immunities Act
(FSIA)] or under any applicable international agreement.” 28 U.S.C. § 1330(a). This action falls
into that category, as the FSIA does not confer immunity against suits to confirm foreign arbitral
awards. See id. § 1605(a)(6)(B).
2
 As SIPC explains, CCKI is a “wholly owned subsidiary of China Chengtong Holdings Group
Co. Ltd.” Resp’t’s Mot. to Dismiss at 3. CRYI is a “wholly owned subsidiary of China Reform
Holdings Co. Ltd.” Id. And “Chengtong Holdings Group Co. Ltd., China Reform Holdings Co.
Ltd., and Sinopec Group are wholly owned by the State Council.” Id.


                                                   3
allows civil actions to be brought in this District if they are “brought against a foreign state or

political subdivision thereof,” as those terms are used in “section 1603(a).” See Pet. to Confirm

¶ 8. Uni-Top argued that the combination of those provisions allows its action to proceed here.

       SIPC timely moved to dismiss the case on three grounds: first, that this Court lacks

personal jurisdiction because SIPC is not a “foreign state;” second, that venue is improper under

9 U.S.C. § 1391(f)(4); and third, that Uni-Top has failed to state a claim for which relief can be

granted. See generally Resp’t’s Mot. to Dismiss. Determining whether SIPC is a foreign state

turns on disputed questions of fact. Accordingly, Uni-Top moved to stay all proceedings on

SIPC’s motion to dismiss pending the resolution of its motion for jurisdictional discovery. See

Pet’r’s Mot. to Stay Proceedings, Dkt. 28. The Court granted Uni-Top’s motion for a stay, see

Minute Order of April 13, 2021, which SIPC did not oppose, see Pet’r’s Mot. to Stay

Proceedings at 2. Because of that stay, Uni-Top postponed filing a response to SIPC’s motion to

dismiss.

       In its motion for jurisdictional discovery, Uni-Top offers four theories for how SIPC

could qualify as either a “political subdivision” or an “agency or instrumentality” of the PRC. 28

U.S.C. § 1330, 1603(a). First, it argues that the SIPC is a “political subdivision” because it is an

“alter ego” of one of its shareholders and because its shareholders are “political subdivision[s]”

of the PRC. Pet’r’s Mem. in Supp. of Mot. for Jurisdictional Discovery at 21, Dkt. 30-1.

Second, it argues that SIPC is an “agency or instrumentality” because “it is majority-owned by

[the PRC] or its political subdivision[s].” Id. at 9 (citing 28 U.S.C § 1603(b)(2)). Third, it

argues that SIPC is an “agency or instrumentality” because it is an “organ” of either the PRC or

its political subdivisions. Id. at 14 (quoting 28 U.S.C. § 1603(b)(2)). Finally, it argues that the




                                                  4
SIPC is an “agency or instrumentality” because it is an “alter ego” of one of its shareholders and

because that shareholder is also an agency or instrumentality of the PRC. Id. at 21.

       In a previous opinion, this Court denied jurisdictional discovery with respect to the theory

that SIPC is an alter ego of a “political subdivision” of the PRC See Mem. Op. at 6–8. The

Court reasoned that Uni-Top had not “establish[ed] a good faith belief that SIPC is an alter ego

of one of its shareholders.” Id. at 6 (citing Caribbean Broad. Sys., Ltd. v. Cable & Wireless

P.L.C., 148 F.3d 1080, 1090 (D.C. Cir. 1998)). It further reasoned that Uni-Top had failed to

“establish a good faith belief that one or more of SIPC’s shareholders is a ‘political subdivision’

of the PRC. Id. at 7 (quoting 28 U.S.C. § 1603(a)). Finally, it found that Uni-Top made no

“‘detailed showing of what discovery it wishe[d] to conduct’ in support of its theory.” Id. at 8

(quoting NBC-USA Hous., Inc., Twenty-Six v. Donovan, 774 F. Supp. 2d 277, 295 (D.D.C.

2011)). As a result of that holding, Uni-Top may establish personal jurisdiction over SIPC only

if it shows that the company is an “agency or instrumentality” of the PRC, 28 U.S.C. § 1603(a).

       In that same opinion, this Court ordered supplemental briefing on whether venue would

be proper if Uni-Top were an “agency or instrumentality.” See Mem. Op. at 8–10. As discussed

above, Uni-Top’s initial theory of venue relied on 28 U.S.C. § 1391(f)(4), which allows civil

actions to proceed in this District if they are “brought against a foreign state or political

subdivision thereof.” See supra. The Court interpreted that language to exclude actions brought

against an “agency or instrumentality” of a foreign state. See Mem. Op. at 8–9; see also OGI

Grp. Corp. v. Oil Projects Co. of Ministry of Oil, No. 19-cv-2619 (APM), 2020 WL 6342886, at

*8–10 (D.D.C. Oct. 29, 2020) (reaching the same conclusion). The Court also noted that Uni-

Top had “not identified another provision that allows litigation in this District.” Mem. Op. at 9.

Accordingly, the Court directed Uni-Top to file a supplemental brief on whether this action




                                                   5
should be dismissed for improper venue. See id. at 10. The Court also allowed SIPC to file a

response. See id.

       In its supplemental brief, Uni-Top offers three additional theories of venue. See Pet’r’s

Suppl. Br. at 8–12, Dkt. 35. First, it invokes 28 U.S.C. § 1391(f)(3), which provides for venue

“in any judicial district in which the agency or instrumentality is . . . doing business.” See Pet’r’s

Suppl. Br. at 8–10. Second, it invokes 28 U.S.C. § 1391(c)(3), which provides that a “defendant

not resident in the United States may be sued in any judicial district.” See Pet’r’s Suppl. Br. at

11. Finally, it invokes 28 U.S.C. § 1391(b)(3), which provides for venue in any district “in

which any defendant is subject to the court’s personal jurisdiction” if there is no district in which

an action may otherwise be brought as provided in this section.” See Pet’r’s Suppl. Br. at 11–12.

Uni-Top further requests leave, “if necessary,” to conduct “venue-related discovery specifically

tailored to whether SIPC conducts business within this District.” Id. at 15.

       On account of the parties’ supplemental briefing, SIPC’s motion to dismiss for improper

venue is now ripe for review. See Resp’t’s Mem. at 20–25; Pet’r’s Suppl. Br. at 8–15; Resp’t’s

Suppl. Br. at 5–14, Dkt. 36.

II.    LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b)(3) “instructs the court to dismiss or transfer a case

if venue is improper” in a plaintiff or petitioner’s chosen forum. Sanchez ex rel. Rivera-Sanchez

v. United States, 600 F. Supp. 2d 19, 21 (D.D.C. 2009). The Court accepts the petitioner’ well-

pleaded allegations regarding venue as true and draws reasonable inferences from those

allegations in its favor. See Abraham v. Burwell, 110 F. Supp. 3d 25, 28 (D.D.C. 2015). “The

court need not, however, accept the [petitioner]’s legal conclusions as true, and may consider

material outside of the pleadings.” Id. (citations omitted). Because venue is an affirmative




                                                  6
defense, the petitioner is not required to address venue in its pleadings. See SEC v. Ernst &

Young, 775 F. Supp. 411, 412 (D.D.C. 1991). However, where a defendant or respondent has

timely objected to venue, “the burden is on the [petitioner] to establish that the district [it] chose

is a proper venue.” Williams v. GEICO Corp., 792 F. Supp. 2d 58, 62 (D.D.C. 2011) (citation

omitted); see also Sanchez-Mercedes v. Bureau of Prisons, 2020 WL 1821131, at *4 (D.D.C.

Apr. 10, 2020).

       Where the propriety of venue turns on disputed questions of fact, courts may order

corresponding discovery. See Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978).

Motions for venue discovery are subject to the same legal standards that apply to motions for

jurisdictional discovery. See Delta Sigma Theta Sorority, Inc. v. Bivins, 215 F. Supp. 3d 12, 15–

16 (D.D.C. 2013). To obtain venue discovery, the petitioner must therefore “have at least a good

faith belief that such discovery will enable it to show [that venue is proper in this District].”

Caribbean Broad. Sys., Ltd. v. Cable & Wireless P.L.C., 148 F.3d 1080, 1090 (D.C. Cir. 1998).

The petitioner must also make a “detailed showing of what discovery it wishes to conduct or

what results it thinks such discovery would produce.” NBC-USA Hous., Inc., Twenty-Six v.

Donovan, 774 F. Supp. 2d 277, 295 (D.D.C. 2011) (quoting Atlantigas Corp. v. Nisource, Inc.,

290 F. Supp. 2d 34, 53 (D.D.C. 2003)).

III.   ANALYSIS

       This Court has previously held that Uni-Top cannot establish personal jurisdiction over

SIPC on the theory that the latter is a “political subdivision” of the PRC, 28 U.S.C. § 1603(a).

See Mem. Op. at 6–8. To establish personal jurisdiction in this case, it must accordingly show

that SIPC qualifies as an “agency or instrumentality” of the same. See 28 U.S.C. §§ 1330(a)–(b),

1603(a). For the following reasons, the Court will hold that venue would be improper in this




                                                   7
District if SIPC qualified as an “agency or instrumentality.” Accordingly, the Court will dismiss

this action for improper venue pursuant to Federal Rule of Civil Procedure 12(b)(3).

        A.      Uni-Top Has Failed to Show That SIPC Does Business in This District, as

                Necessary for Venue Under 28 U.S.C. § 1391(f)(3)

        Section 1391(f)(3) provides that venue for an action “brought against an agency or

instrumentality of a foreign state” is proper “in any judicial district in which the agency or

instrumentality is licensed to do business or is doing business.” 28 U.S.C. § 1391(f)(3). For this

purpose, an entity does business in a district if it “engag[es] in transactions there to such an

extent and of such a nature” that it could be required to “comply with [the local] licensing

scheme.” Eli Lilly & Co. v. Home Ins. Co., 794 F.2d 710, 721–22 (D.C. Cir. 1986) (citations

omitted). In this case, the Court has identified no well-pleaded allegations regarding whether

SIPC does business in this District. See generally Pet. to Confirm. Accordingly, Uni-Top bears

the burden of establishing venue under § 1391(f)(3) based on its supplemental brief,

accompanying declaration, and supporting exhibits. See Abraham, 110 F. Supp. 3d at 28 (noting

that courts may review “material outside of the pleadings” in assessing venue).

        In its supplemental brief, Uni-Top argues that SIPC does business in this District “either

directly or through Sinopec Group, Sinopec America, Sinopec D.C. LLP, or other agents or

lobbyists that represent and do business on behalf of SIPC and its affiliates and subsidiaries.”

See Pet’r’s Suppl. Br. at 8. But Uni-Top does not provide any evidence that SIPC does business

here directly, see id. at 8–10, so it cannot establish venue on that ground. Moreover, although

Uni-Top presents some evidence that Sinopec Group and its affiliates conduct business in this

District, see, e.g., Pet’r’s Suppl. Br. Ex. F, Dkt. 35-8 (noting the registration of a lobbyist in the




                                                   8
District on behalf of “Sinopec Group through Sinopec D.C.”), it has not established a sufficient

connection between those entities and SIPC.

        The Court begins with the plain text of § 1391(f)(3), which asks whether “the [defendant

or respondent] agency or instrumentality . . . is doing business” in a particular district. 28 U.S.C.

§ 1391(f)(3). That language is most naturally read to require a showing that SIPC itself does

business in this District, not that one of its parent companies or affiliates does so. See id. This

interpretation is consistent with the general practice of treating foreign juridical entities as

“distinct and independent.” First Nat. City Bank v. Banco Para El Comercio Exterior de Cuba

(Bancec), 462 U.S. 611, 626–27 (1983). It is also consistent with the structure of § 1391(f),

which distinguishes suits brought against “an agency or instrumentality,” 28 U.S.C. § 1391(f)(3),

from those brought against other juridical entities—namely, “a foreign state or political

subdivision thereof,” id. § 1391(f)(4). See OGI Grp., 2020 WL 6342886, at *10 (explaining this

structural distinction). Thus, because Uni-Top has not provided any evidence that SIPC itself “is

doing business” in this District, it has not shown that venue is proper under § 1391(f)(3).

        Uni-Top has two remaining arguments through which it attempts to establish venue under

§ 1391(f)(3). First, it argues that the conduct of Sinopec Group is “attributable to SIPC” on the

ground that the former is the latter’s agent. Pet’r’s Suppl. Br. at 9; see id. (“[I]n assessing

personal jurisdiction under either a constitutional due process standard or a statutory standard,

courts may look to the contacts between the forum and agents of the defendant.” (quoting Mar.

Int’l Nominees Establishment v. Republic of Guinea, 693 F.2d 1094, 1105 (D.C. Cir. 1982))).

And second, consistent with its previous submissions, Uni-Top seeks to attribute Sinopec

Group’s conduct to SIPC on the ground that the latter is the former’s alter ego. Neither argument

succeeds.




                                                   9
       To begin, even assuming that § 1391(f)(3) incorporates some principles of agency law,

Uni-Top has failed to establish the required “contacts between the forum and agents of the

defendant,” Mar. Int’l, 693 F.2d 1105. Because certain actions of an agent may be attributed to

its principal, see Level the Playing Field v. FEC, 961 F.3d 462, 467 (D.C. Cir. 2020), a principal

could be said to “do[] business” in a district by directing its agent to “do[] business” there, 28

U.S.C. § 1391(f)(3). As relevant to that inquiry, Uni-Top has shown that Sinopec Group

conducts some business in this District. See Pet’r’s Suppl. Br. at 8–10. It has also provided

some evidence that this business benefits its subsidiaries, and it is plausible to think that SIPC

receives some of those benefits. See id. at 9–10. But an agency relationship requires more than

a mere benefit; it also requires that a principal have “the right to control the conduct of the agent

with respect to matters entrusted to [it.]” Transamerica Leasing, Inc. v. La Republica de

Venezuela, 200 F.3d 843, 849 (D.C. Cir. 2000) (citation omitted). And here, the record contains

no evidence that SIPC exercises control over its parent company. Uni-Top in fact took the

opposite position in its motion for jurisdictional discovery, which argued that Sinopec Group

exercises substantial control over SIPC. See Pet’r’s Mem. in Supp. of Jurisdictional Discovery at

22–23. Further, the possibility that SIPC is an agent of Sinopec Group provides no support for

attributing the latter’s conduct to the former. Although the actions of an agent may be attributed

to its principal, see Level the Playing Field, 961 F.3d at 467, the actions of a principal are not

ordinarily attributable to its agent, see Alkanani v. Aegis Def. Servs., LLC, 976 F. Supp. 2d 1, 12

(D.D.C. 2013) (citations omitted). Uni-Top’s argument from agency law accordingly fails.

       Uni-Top has further failed to show that SIPC is an alter ego of Sinopec Group. As the

Court explained in its previous opinion, “[c]lassifying SIPC as an alter ego is an uphill battle.”

Mem. Op. at 5. The Supreme Court has held that “juridical entities distinct and independent




                                                 10
from their sovereign should normally be treated as such.” Bancec, 462 U.S. at 627. It has also

emphasized, in a similar context, that “piercing the corporate veil . . . is the rare exception,

applied in the case of fraud or certain other exceptional circumstances.” Dole Food Co. v.

Patrickson, 538 U.S. 468, 475 (2003) (citation omitted). For the reasons explained in its prior

opinion, this Court held that “Uni-Top has failed to establish a good faith belief that SIPC is an

alter ego of one of its shareholders,” a category that includes Sinopec Group. Mem. Op. at 6.

And because Uni-Top’s supplemental filing contains no new evidence to support alter ego status,

the Court has no cause to reconsider its holding.

       For the above reasons, Uni-Top has not shown that SIPC does business in the District, as

necessary to establish venue under § 1391(f)(3). Nor has it shown a “good faith belief” that

venue discovery would allow it to make that showing. Caribbean Broad. Sys., 148 F.3d at 1090;

see Delta Sigma Theta Sorority, 215 F. Supp. 3d at 15–16. As discussed above, Uni-Top has

presented no evidence that SIPC is itself doing business in this District, as necessary under

§ 1391(f)(3). And although the bar for a “good faith belief” is not high, it requires more than a

reference to information and belief in an opposition brief, see Pet’r’s Suppl. Br. at 8, and

unrelated evidence about other entities’ conduct. Accordingly, to the degree that Uni-Top’s

supplemental briefing can be construed as a motion for venue discovery, that motion is denied.

       B.      Venue Is Improper Under 28 U.S.C. § 1391(b)(3), (c)(3) Because Those

               Provisions Do Not Apply to Suits Against Foreign States

       Uni-Top next attempts to establish venue under 28 U.S.C. § 1391(b)(3) and § 1391(c)(3).

Section 1391(b)(3) provides that a “civil action may be brought in . . . any judicial district in

which any defendant is subject to the court’s personal jurisdiction” “if there is no district in

which an action may otherwise be brought as provided in [§ 1391(b)(1)–(2)].” Id. § 1391(b)(3).




                                                  11
Section 1391(c)(3), in turn, provides “a defendant not resident in the United States may be sued

in any judicial district.” Id. § 1391(c)(3). Because neither of those provisions applies in actions

“against a foreign state,” id. § 1391(f), they do provide for venue in this case.

        The Court begins with the text and structure of § 1391. Section 1391(b) provides that a

general “civil action may be brought in” three kinds of districts: those identified by the

defendants’ residence, see id. § 1391(b)(1); those identified by the location of the events,

omissions, or property at issue, see id. § 1391(b)(2); and those in which any defendant “is subject

to the court’s personal jurisdiction,” id. § 1391(b)(3). It further provides that venue is proper

under the third category only where there is “no federal district anywhere in the United States”

that satisfies § 1391(b)(1), (b)(2). Wright & Miller, Federal Practice & Procedure § 3806.1 (4th

ed. 2021) (emphasis omitted). From there, § 1391(c) governs the determination of residence

“[f]or all venue purposes,” 28 U.S.C. § 1391(c), and § 1391(d) governs the residence of

corporations that are subject to personal jurisdiction in states with multiple districts, see id.

§ 1391(d). The remainder of § 1391 provides specific rules for narrow classes of civil actions.

Section 1391(e) governs actions where the defendant is an officer or employee of the United

States. See id. § 1391(e). Section 1391(f) governs suits “against [] foreign state[s].” Id.

§ 1391(f). Finally, § 1391(g) governs actions that arise from the narrow class of accidents

described in 28 U.S.C. § 1369. 3 See id. § 1391(g).

        Section 1391(f) provides in full that “[a] civil action against a foreign state as defined in

section 1603(a) of this title may be brought:




3
 That provision concerns actions “involving minimal diversity between adverse parties that
arises from a single accident, where at least 75 natural persons have died in the accident at a
discrete location.” 28 U.S.C. § 1369(a).


                                                  12
       (1) in any judicial district in which a substantial part of the events or omissions
           giving rise to the claim occurred, or a substantial part of property that is the
           subject of the action is situated;

       (2) in any judicial district in which the vessel or cargo of a foreign state is
           situated, if the claim is asserted under section 1605(b) of this title;

       (3) in any judicial district in which the agency or instrumentality is licensed to do
           business or is doing business, if the action is brought against an agency or
           instrumentality of a foreign state as defined in section 1603(b) of this title; or

       (4) in the United States District Court for the District of Columbia if the action is
           brought against a foreign state or political subdivision thereof.

Id. § 1391(f).

       The text and structure of § 1391 make clear that venue for suits against foreign states is

governed by § 1391(f), to the exclusion of § 1391(b) and § 1391(c). “[I]t is a commonplace of

statutory construction that the specific governs the general.” RadLAX Gateway Hotel, LLC v.

Amalgamated Bank, 566 U.S. 639, 645 (2012) (citation omitted). That canon applies not only

where a specific provision contradicts a general one, but also where “a general authorization and

a more limited, specific authorization exist side-by-side.” Id. As described above, Congress has

authorized venue for all civil suits in § 1391(b) and specifically authorized venue for suits

against foreign states in § 1391(f). That structure suggests that “terms of the specific

authorization must be complied with.” RadLAX, 566 U.S. at 645. Moreover, a contrary

conclusion would render part of § 1391(f) superfluous. Both § 1391(b)(2) and § 1391(f)(1)

provide that venue is proper in any “judicial district in which a substantial part of the events or

omissions giving rise to the claim occurred, or a substantial part of property that is the subject of

the action is situated.” 28 U.S.C. §§ 1391(b)(2), (f)(1). If the general provisions of § 1391(b)

applied to suits against foreign states, § 1391(f)(1) would be entirely redundant. The Court will

not construe § 1391 to create unnecessary surplusage. See D. Ginsberg & Sons, Inc. v. Popkin,

285 U.S. 204, 208 (1932).


                                                 13
         Other federal courts have consistently treated § 1391(f) as the exclusive basis for venue

in suits against foreign sovereigns. The Second Circuit has explained that, when the defendant in

an action to enforce a foreign arbitral award is a foreign state, “the FSIA’s procedural mandates

control, including the requirement[] that . . . venue be proper under 28 U.S.C. § 1391(f).” Mobil

Cerro Negro, Ltd. v. Bolivarian Republic of Venezuela, 863 F.3d 96, 124 (2d Cir. 2017). 4 The

Fourth Circuit has said the same in dicta, see Berg v. Kingdom of Netherlands, 24 F.4th 987, 996

(4th Cir. 2022), and at least one other district court reached the same conclusion in a reasoned

opinion, see Rodriguez v. Pan Am. Health Org., 2020 WL 1666757, at *9 (S.D. Fla. 2020). The

conclusion also tracks the Supreme Court’s holding that the FSIA “provides the sole basis for

obtaining jurisdiction over a foreign state in federal court.” Argentine Republic v. Amerada Hess

Shipping Corp., 488 U.S. 428, 439 (1989). On the other side of things, Uni-Top has not

identified any case in which a federal court has applied § 1391(b) or § 1391(c) in a suit against a

foreign state. Indeed, the only cases it submits in this context concern suits against foreign

individuals or corporations, not foreign states. See Tower Lab’ys, Ltd. v. Lush Cosms. Ltd., 285

F. Supp. 3d 321, 325 (D.D.C. 2018); SEC v. Nielson, 2020 WL 9439395, at *12 (D.D.C. Feb. 13,

2020).

         Uni-Top’s only textual argument also fails to persuade. Uni-Top emphasizes that

§ 1391(f) uses the permissive word “may” to identify where suits against foreign states “may be

brought.” See Pet’r’s Suppl. Br. at 10–11 (quoting 28 U.S.C. § 1391(f)). From that observation,

it argues that “a party may bring an action against a foreign state in any of the venues set forth in


4
  Mobil Cerro concerned an action under the International Convention on the Settlement of
Investment Disputes between States and Nationals of Other States, see Mobil Cerro, 863 F.3d at
99, not the New York Convention. The distinction is relevant only insofar as the New York
Convention separately authorizes venue in any district “designated in [a covered arbitration]
agreement.” 9 U.S.C. § 204.



                                                 14
Section 1391(f) or in any other venue that federal law allows under Section 1391.” Id. But

although “may” is a permissive term, see Bennett v. Panama Canal Co., 475 F.2d 1280, 1282

(D.C. Cir. 1973), it does not grant the degree of permission that Uni-Top suggests. The word

“may” in § 1391(f) makes clear that plaintiffs can proceed under any one of the statute’s four

subsections. For example, a plaintiff “may” bring suit against a foreign state where the disputed

property is located, id. § 1391(f)(1), or he “may” bring suit in this District, id. § 1391(f)(4).

Because that reading of “may” gives effect to its permissive character, there is no reason to adopt

Uni-Top’s more expansive reading of its scope, which would create the surplusage described

above.

         Uni-Top’s argument that the above approach creates a “venue gap” likewise falls short.

Pet’r’s Suppl. Br. at 11 n.15. Uni-Top contends that the approach prevents federal courts from

resolving certain suits under the New York Convention, for which Congress has specifically

created subject matter jurisdiction. See id. (citing 9 U.S.C. § 203). But it is unclear whether this

suit falls in that category. This Court has had no occasion to decide whether venue is appropriate

in another district, which turns on whether SIPC does business elsewhere in the United States.

See supra. Moreover, the only actions that fall within the venue gap are those against an agency

or instrumentality of a foreign state, see 28 U.S.C. § 1391(f)(4), that does no business in the

United States, see id. § 1391(f)(3), where the parties dispute foreign events, omissions, or

property, see id. § 1391(f)(1), and where the parties have agreed to arbitrate outside the United

States, see 9 U.S.C. § 904. That is a small fraction of the actions contemplated under the New

York Convention and its implementing statutes. Finally, Congress might have thought that such

actions would independently merit dismissal for forum non conveniens, which the Supreme

Court has described as “essentially, a supervening venue provision,” Sinochem Int’l Co. v.




                                                  15
Malaysia Int'l Shipping Corp., 549 U.S. 422, 429 (2007). See In re Arb. between Monegasque

De Reassurances S.A.M. v. Nak Naftogaz of Ukraine, 311 F.3d 488, 496 (2d Cir. 2002) (holding

that the “doctrine of forum non conviens, a procedural rule, may be applied . . . under the

provisions of the [New York] Convention”). 5 That Congress declined to provide venue for the

actions in § 1391(f) is accordingly unremarkable.

       For the reasons above, the Court hold that venue is improper under both § 1391(b)(3) and

§ 1391(c)(3). Uni-Top has accordingly failed to show that venue is proper in this District.

       C.      This Court May Dismiss For Improper Venue Without Resolving the

               Remaining Jurisdictional Issues

       This Court may dismiss this action for improper venue without resolving the parties’

dispute over personal jurisdiction. See Mem. Op. at 9–10. Federal courts must ordinarily begin

with their own jurisdiction. See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94–95

(1998). Because “[j]urisdiction is power to declare the law,” the “requirement that [it] be

established as a threshold matter springs from the nature and limits of the judicial power of the

United States.” Id. at 94–95 (quoting Ex parte McCardle, 74 U.S. (7 Wall.) 506, 514 (1868), and

Mansfield, C. & L.M.R. Co. v. Swan, 111 U.S. 379, 382 (1884)). But dismissing an action for

improper venue “does not entail any assumption by the court of substantive law-declaring

power.” Sinochem, 549 U.S. at 424. For the same reason, the Supreme Court has held that

courts may dismiss a case for forum non conveniens without first resolving a difficult



5
  The D.C. Circuit has “held that the doctrine of forum non conveniens does not apply to actions
in the United States to enforce arbitral awards against foreign nations.” BCB Holdings Ltd. v.
Gov’t of Belize, 650 F. App’x 17, 19 (D.C. Cir. 2016) (citing TMR Energy Ltd. v. State Property
Fund of Ukraine, 411 F.3d 296, 303–04 (D.C. Cir. 2005)). But that holding, which turned on the
general principles of forum non conveniens rather than the text of any statute governing foreign
arbitrations, sheds no light on what Congress would have anticipated when drafting § 1391(f).



                                                16
jurisdictional issue. See id. at 436; see also id. at 429 (noting that forum non conveniens is

essentially “a supervening venue provision”). And consistent with that holding, courts in this

Circuit routinely address venue before either subject-matter or personal jurisdiction. See, e.g.,

Producers of Renewables United for Integrity Truth & Transparency v. EPA, 778 F. App’x 1, 4

(D.C. Cir. 2019); Shay v. Sight & Sound Sys., Inc., 668 F. Supp. 2d 80, 82 (D.D.C. 2009); Wei

Lai Dev. LLC v. USCIS, No. 21-cv-887 (RDM), 2021 WL 2073403, at *6 (D.D.C. May 24,

2021). This Court will do the same here.

       The Supreme Court’s decision in Leroy v. Great Western United Corp., 443 U.S. 173

(1979), does not warrant a different approach. See Pet’r’s Suppl. Br. at 12–13. That case noted

that “[t]he question of personal jurisdiction, which goes to the court’s power to exercise control

over the parties, is typically decided in advance of venue, which is primarily a matter of choosing

a convenient forum.” Leroy, 443 U.S. at 180. It then remarked that “neither personal

jurisdiction nor venue is fundamentally preliminary in the sense that subject-matter jurisdiction

is, for both are personal privileges of the defendant, rather than absolute strictures on the court,

and both may be waived by the parties.” See id. (citations omitted). Accordingly, it held that

courts “may reverse the normal order of considering personal jurisdiction and venue” “when

there is a sound prudential justification for doing so.” 6 Id. Such is the case here.

       Uni-Top requests that this Court first allow jurisdictional discovery on whether SIPC is

an “agency or instrumentality” of the PRC, 28 U.S.C. § 1603(a). See Pet’r’s Suppl. Br. at 15.



6
  Following Leroy, the Court clarified that personal jurisdiction is a threshold issue that must
ordinarily be decided before the merits. See Sinochem, 549 U.S. at 430–31; Ruhrgas AG v.
Marathon Oil Co., 526 U.S. 574, 584 (1999). It also held, however, that courts may resolve
certain threshold non-jurisdictional issues before their both subject-matter and personal
jurisdiction. See Sinochem, 549 U.S. at 432–36. Accordingly, the Court’s clarification regarding
personal jurisdiction does not disturb Leroy’s holding regarding venue.



                                                  17
But because the Court assumed that SIPC qualified as such for the purpose of analyzing venue, it

is not clear how any discovery on jurisdiction could alter that analysis. Moreover, allowing

jurisdictional discovery in this case would likely raise both challenging questions of law and

delicate issues of comity. First, the Court would need to decide whether to conduct discovery

pursuant to the Federal Rules of Civil Procedure or the Hague Evidence Convention. See Pet’r’s

Mem. in Supp. of Jurisdictional Discovery at 25–34; Resp’t’s Opp’n to Jurisdictional Discovery

at 3–16, Dkt. 32. That determination would require weighing the “particular facts” of the case,

any “sovereign interests,” and the “likelihood that resort to [the Hague Convention] procedures

[would] prove effective.” Societe Nationale Industrielle Aerospatiale v. U.S. Dist. Ct. for S.

Dist. of Iowa, 482 U.S. 522, 544 (1987). Second, the Court would need to oversee discovery

regarding the structure of the foreign defendant for the purpose of uncovering any connection to

a foreign sovereign based principally on records and witnesses that are in a foreign country.

That would be a sensitive task. Finally, the Court would need to make factual findings regarding

such qualitative questions as whether SIPC is an “organ” of either the PRC or its political

subdivisions, 28 U.S.C. § 1603(b)(2). See Pet’r’s Mem. in Supp. of Jurisdictional Discovery at

14. Those findings could plausibly have foreign relations implications beyond the facts of this

case. Against that backdrop, which makes the analysis in this opinion appear straightforward in

comparison, there is a “sound prudential justification” for resolving this action on the issue of

venue. Leroy, 443 U.S. at 180.

                                         CONCLUSION

       For the foregoing reasons, the respondent’s Motion for Dismiss is granted, the

petitioner’s Motion for Jurisdictional Discovery is denied as moot, and the petitioner’s Petition to




                                                 18
Confirm Arbitration Award is dismissed for lack of venue. A separate order consistent with this

decision accompanies this memorandum opinion.




                                                           ________________________
                                                           DABNEY L. FRIEDRICH
                                                           United States District Judge
April 22, 2022




                                              19